COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00722-CV
Trial Court Cause
Number:                     2006-21138
Style:                      Burghardt Smith
                            v Cassandra Michelle Myers
                    *
Date motion filed :         January 31, 2014
Type of motion:             Motion for Extension to File Response
Party filing motion:        Burdhardt Smith, Appellant
Document to be filed:       Supplemental briefing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                              February 3, 2014
         Number of previous extensions granted:          0
         Date Requested:                                 January 31, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: February 10, 2014 by 12:00 p.m.
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually            Acting for the Court

Panel consists of

Date: February 3, 2014